*811ORDER TO REINSTATE CAUSE
This matter having come on regularly before the above-entitled Court m this cause upon the motion of plaintiffs to reinstate this cause upon the trial calendar for hearing, all as more fully set forth in the stipulation between the parties and the motion of the plaintiffs, and the Court being duly and fully advised,
Noon, therefore, It is hereby ordered that the above-entitled cause be placed on the regular calendar of the United States Court of Claims and assigned a regular place on such calendar for argument and final determination and said cause is hereby reinstated, and
It -is further ordered, That the plaintiffs shall within sixty days from the entry of this order file their brief with this Court in regard to the cause as reinstated and that the United States of America shall have thirty days after receipt of plaintiffs’ brief to respond and plaintiffs will thereafter have fifteen days in which to reply. The briefs may be typewritten and the cause will be set down regularly for argument and the parties notified of the time of said argument before this Court pursuant to the rules of the Court unless the parties shall agree hereafter to submit the matter without argument.*
By the Court this 12th day of January, 1955.
Marvin Jones, Chief Judge.
Approved:
J. Lee Rankin,

Assistant Attorney. General.


 See opinion July 12, 1955.